Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the deletion processing unit of Claims 9 and 21-25 and user terminal device of Claims 11 and 27 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: add “for vehicle battery in which processing of battery state is performed external to vehicle via bidirectional communication” or some alternative.
The disclosure is objected to because of the following informalities: 
Several of the 112(f) interpretation terms are not provided with part numbers in drawings
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
deletion processing unit in claims 9 and 21-25, 
battery state storage unit in Claims 8, 9, and 16-25
State information reception unit in claims 8 and 16-20
Unit-cell-information reception unit in Claims 4 and 12
Unit-cell-information transmission unit of Claim 2
State information transmission unit of Claim 5
State calculation unit of Claim 4
Most of the above units are understood to be functions performed by two or more CPU & memory described in ¶’s [43, 44, 55] of the specification, along with the antennas in Figs. 1 & 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (USPGPN 20170144562) in view of Berg (USPGPN 20080090134), as evidenced by Nakamura et al (USPGPN 20130234721).
Independent Claim 1, Thomas teaches a battery monitoring method (Figs. 4, 6, & 9) for monitoring each of a plurality of unit cells (Cell-1 to Cell-N) included in a secondary battery (110/120) mounted on a vehicle (¶’s [38, 40, 46-48, 54, 55, 64]), wherein a battery monitoring device (120, see Figs. 1-3, 5, & 7-8A) provided to the vehicle acquires a voltage of each of the plurality of unit cells (¶’s [16, 32, 40, 47], element 220 of Fig. 2, cell voltage and temperature monitoring circuits of Fig. 3), acquires a current of the secondary battery (¶’s [16, 30, 32], 222 of Fig. 2, Rs of Fig. 3 along with detector in cell voltage and temperature monitoring circuits of Fig. 3), acquires a temperature of each of the plurality of unit cells (¶’s [16, 30, 32, 33, 40, 44, 51, 57, 64], 230 in Fig. 2, cell voltage and temperature monitoring circuits of Fig. 3), and transmits unit cell information including the acquired voltage, current, and temperature and an identifier of each of the unit cells (¶’s [31, 33, 35, 36, esp. 31] describes the parameter data, explained above to be temperature, voltage, current, etc. being transmitted to external devices 130 and 150, with battery ID being called unique ID 212, see ¶’s [45, 49, 59-61]; while the ID is described for Figs. 1 & 2, it is not explicitly described for the cells of Fig. 3, however one having ordinary skill in the art understands that it would implicitly be there so that the voltage and temperature data for each cell can be accurately processed), to a state calculation device (150) provided outside the vehicle (¶[35] describes it to be a monitoring station computer or smart phone, which would be stationary as one having ordinary skill in the art would understand, and thus off the vehicle) and configured to calculate each of states of the plurality of unit cells (¶’s [35-37, 51] describes determination of battery capacity until next recharge, battery cycle life remaining, number of 
To advance prosecution, Thomas fails to explicitly teach a unique identifier for each unit cell being transmitted, and the status of each of the cells due to the transmission.
Berg teaches a unique identifier for each unit cell being transmitted the status of each of the cells due to the transmission (¶’s [140-153, esp. 140-147], along with the structure of Figs. 1, 2, & 4 and method of Figs. 3 & 5 demonstrates a system in which a unique identifier is applied for each cell, the information is sent remotely to pack circuit 102 from each cell via microchip 51 | see ¶[136] | which sends voltage, current, and temperature data see ¶[140] ; it is described in ¶143] that 102 can then send the information wirelessly to an external computer [desktop computers are almost always stationary as one having ordinary skill in the art understands] analogous to that of Thomas and this invention). One of ordinary skill in the art understands that monitoring each cell along with the overall health of the battery module/pack serves to improve safety and lifetime, as a single faulty cell unaddressed can reduce the life of the surrounding cells, which will increase the chances of overheating, gassing, explosion, etc. Berg further provides evidence that this provides rapid identification and remediation of cells (¶’s [140-144, esp. 140 & 141]). Nakamura provides 
It would have been obvious to a person having ordinary skill in the art to modify Thomas with Berg to provide improved lifetime, safety, and speed.
Independent Claim 2, Thomas teaches a battery monitoring device (120, see Figs. 1-3) configured to monitor each of a plurality of unit cells (Cell-1 to Cell-N) included in a secondary battery (110/112) mounted on a vehicle (¶’s [38, 40, 46-48, 54, 55, 64]), the battery monitoring device comprising: a voltage acquisition unit configured to acquire a voltage of each of the plurality of unit cells (¶’s [16, 32, 40, 47], element 220 of Fig. 2, cell voltage and temperature monitoring circuits of Fig. 3); a current acquisition unit configured to acquire a current of the secondary battery (¶’s [16, 30, 32], 222 of Fig. 2, Rs of Fig. 3 along with detector in cell voltage and temperature monitoring circuits of Fig. 3); a temperature acquisition unit configured to acquire a temperature of each of the plurality of unit cells (¶’s [16, 30, 32, 33, 40, 44, 51, 57, 64], 230 in Fig. 2, cell voltage and temperature monitoring circuits of Fig. 3); and a unit-cell-information transmission unit (124) configured to transmit unit cell information including the voltage, the current, and the temperature acquired by the voltage acquisition unit, the current acquisition unit, and the temperature acquisition unit and an identifier of each of the unit cells (¶’s [31, 33, 35, 36, esp. 31] describes the parameter data, explained above to be temperature, voltage, current, etc. being transmitted to external devices 130 and 150, with battery ID being called unique ID 212, see ¶’s [45, 49, 59-61]; while the ID is described for Figs. 1 & 2, it is not explicitly described for the cells of Fig. 3, however one having ordinary skill in the art understands that it would implicitly be there so that the voltage and temperature data for each cell can be accurately processed), to a state calculation device (150 via 130, see ¶’s [35-37, 51]) 
To advance prosecution, Thomas fails to explicitly teach a unique identifier for each unit cell being transmitted, and the status of each of the cells due to the transmission.
Berg teaches a unique identifier for each unit cell being transmitted the status of each of the cells due to the transmission (¶’s [140-153, esp. 140-147], along with the structure of Figs. 1, 2, & 4 and method of Figs. 3 & 5 demonstrates a system in which a unique identifier is applied for each cell, the information is sent remotely to pack circuit 102 from each cell via microchip 51 | see ¶[136] | which sends voltage, current, and temperature data see ¶[140] ; it is described in ¶143] that 102 can then send the information wirelessly to an external computer [desktop computers are almost always stationary as one having ordinary skill in the art understands] analogous to that of Thomas and this invention). One of ordinary skill in the art understands that monitoring each cell along with the overall health of the battery module/pack serves to improve safety and lifetime, as a single faulty cell unaddressed can reduce the life of the surrounding cells, which will increase the chances of overheating, gassing, explosion, etc. Berg further provides evidence that this provides rapid identification and remediation of cells (¶’s [140-144, esp. 140 & 141]). Nakamura provides evidence in Fig. 3 & ¶’s [31, 41, 51] demonstrates how the kind of circuit described by Berg, with cells in series like this invention and Thomas.

Dependent Claim 4, the combination of Thomas and Berg teaches the battery monitoring system comprising: the battery monitoring device according to claim 2 configured to monitor each of the plurality of unit cells of the secondary battery mounted on the vehicle; and the state calculation device provided outside the vehicle (¶[35] of Thomas describes it to be a monitoring station computer or smart phone, which would be stationary as one having ordinary skill in the art would understand, and thus off the vehicle) and configured to calculate each of the states of the plurality of unit cells, wherein the state calculation device includes a unit-cell-information reception unit configured to receive the unit cell information transmitted from the battery monitoring device (130 of Thomas; 114’s counterpart in Berg), and a state calculation unit configured to calculate each of the states of the plurality of unit cells on the basis of the voltage, the current, and the temperature included in the unit cell information received by the unit-cell-information reception unit (150 of Thomas; with again Berg’s desktop would apply here).
Dependent Claim 10, Thomas teaches the state information calculation unit calculates at least one of a full charge capacity, a state of charge, a state of health, and a cell equivalent circuit parameter of each of the plurality of unit cells (¶[51] describes state of health [battery life cycle remaining & battery over-temperature]).
Dependent Claim 11, the state calculation device transmits state information of each of the plurality of unit cells calculated by the state calculation unit or information indicating a state of the secondary battery based on the state information of each of the plurality of unit cells, to a user terminal device (¶[51[ describes a graphical display/computer monitor, which are both user terminal devices).
Claims 5-9, 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Berg, further in view of Ravi et al (USPGPN 20180083461), as evidenced by Nakamura.
Dependent Claim 5, Thomas is silent to the state calculation device includes a state information transmission unit configured to transmit state information of each of the plurality of unit cells calculated by the state calculation unit and the identifier of each of the unit cells, to the battery monitoring device or an on-vehicle control device configured to perform control regarding charging/discharging of the secondary battery.
Ravi teaches the state calculation device includes a state information transmission unit configured to transmit state information of each of the plurality of unit cells calculated by the state calculation unit and the identifier of each of the unit cells, to the battery monitoring device or an on-vehicle control device configured to perform control regarding charging/discharging of the secondary battery (abstract, Figs. 1 & 2, ¶’s [21-32, esp. 27] describes how the state of health, maximum power capacity, internal resistance, etc. is determined remotely via 160, which is described in ¶’s [18-21 & 24] to include a server like that of Thomas, Berg, and the instant application, ¶’s [27, 29] describes the reception of the current, voltage, and temperature Thomas, Berg, and the instant application, vehicle described ¶’s [16, 18, 21, 33, 36, 38, 47] like that of Thomas and the instant application; Ravi further teaches for multiple batteries in Fig. 4). Ravi teaches this method serves to improve accuracy (¶[32]) while also providing for less complex and costly systems locally, which one having ordinary skill in the art would mean that the overall size can be reduced (¶[24]).
It would have been obvious to a person having ordinary skill in the art to modify Thomas in view of Berg with Ravi to provide improved accuracy, and reduced complexity and costs.
Claim 6, Thomas teaches the on-vehicle control device includes a vehicle-outside wireless communication unit configured to perform wireless communication with the state calculation device provided outside the vehicle, and the battery monitoring device transmits the unit cell information via the on- vehicle control device to the state calculation device (implicit internal controller [as one of ordinary skill in the art understands] of wireless communication module 124 which receives command from 120 and includes GPS circuit 224 in Figs. 1 & 2, is both on the vehicle and is a control device).
Dependent Claim 7, Thomas teaches the battery monitoring device wirelessly transmits the unit cell information of each of the plurality of unit cells to the on-vehicle control device, and transmits the unit cell information via the on- vehicle control device to the state calculation device (as described above).
Dependent Claim 8, Thomas teaches the battery monitoring device includes: a state information reception unit configured to receive the state information and the identifier transmitted from the state calculation device (240, see ¶[33]); and a battery state storage unit configured to store the state information received by the state information reception unit and the identifier of each of the unit cells in association with each other (210, ¶[32]; further, Ravi describes storing the information in memory 120 see ¶’s [18, 30, 31]).
Dependent Claim 16, Thomas teaches the battery monitoring device includes: a state information reception unit configured to receive the state information and the identifier transmitted from the state calculation device (240, see ¶[33]); and a battery state storage unit configured to store the state information received by the state information reception unit and the identifier of each of the unit cells in association with each other (210, ¶[32]; further, Ravi describes storing the information in memory 120 see ¶’s [18, 30, 31]).
Claim 17, Thomas teaches the battery monitoring device includes: a state information reception unit configured to receive the state information and the identifier transmitted from the state calculation device (240, see ¶[33]); and a battery state storage unit configured to store the state information received by the state information reception unit and the identifier of each of the unit cells in association with each other (210, ¶[32]; further, Ravi describes storing the information in memory 120 see ¶’s [18, 30, 31]).
Claims 3, 12, 13, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Berg, further in view of Hartley et al (USPGPN 20120112685), as evidenced by Nakamura (USPGPN 20130234721).
Dependent Claim 3, Thomas teaches a current detection unit.
Thomas is silent to the current acquisition unit acquires the current of the secondary battery by receiving current information wirelessly transmitted from a current detection unit provided to the secondary battery.
Hartley teaches the current acquisition unit (120) acquires the current of the secondary battery by receiving current information wirelessly transmitted from a current detection unit provided to the secondary battery (see Figs. 1-5; Fig. 1 shows cells in series in which each cell control unit 108a-n wirelessly communicates the cell information to the pack control unit 102; Figs. 2 & 3 demonstrate types of pack control unit 102; Figs. 4 & 5 demonstrate types of cell control units 108; ¶’s [25-46, 91-112, esp. 27, 93] describes that each of the cell control units 108 include a cell current sensor inside cell sensor block 196, where one having ordinary skill in the art understands that the current flowing through circuit elements in series should be equal due to circuit theory). One having ordinary skill in the art understands that wireless communication 
It would have been obvious to a person having ordinary skill in the art to modify Thomas in view of Berg with Hartley to provide improved convenience, simplicity, and sizing.
Dependent Claim 12, the combination of Thomas and Berg teaches the battery monitoring system comprising: the battery monitoring device according to claim 2 configured to monitor each of the plurality of unit cells of the secondary battery mounted on the vehicle; and the state calculation device provided outside the vehicle (¶[35] of Thomas describes it to be a monitoring station computer or smart phone, which would be stationary as one having ordinary skill in the art would understand, & off the vehicle) & configured to calculate each of the states of the plurality of unit cells, wherein the state calculation device includes a unit-cell-information reception unit configured to receive the unit cell information transmitted from the battery monitoring device (130 of Thomas; 114’s counterpart in Berg), and a state calculation unit configured to calculate each of the states of the plurality of unit cells on the basis of the voltage, the current, and the temperature included in the unit cell information received by the unit-cell-information reception unit (150 of Thomas; with again Berg’s desktop would apply here).
Dependent Claim 26, Thomas teaches the state information calculation unit calculates at least one of a full charge capacity, a state of charge, a state of health, and a cell equivalent circuit parameter of each of the plurality of unit cells (¶[51] describes state of health [battery life cycle remaining & battery over-temperature]).
Dependent Claim 27, the state calculation device transmits state information of each of the plurality of unit cells calculated by the state calculation unit or information indicating a state of the secondary battery based on the state information of each of the plurality of unit cells, to a .
Claims 13-15, 18-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Berg and Hartley, further in view of Ravi, as evidenced by Nakamura
Dependent Claim 13, Thomas is silent to the state calculation device includes a state information transmission unit configured to transmit state information of each of the plurality of unit cells calculated by the state calculation unit and the identifier of each of the unit cells, to the battery monitoring device or an on-vehicle control device configured to perform control regarding charging/discharging of the secondary battery.
Ravi teaches the state calculation device includes a state information transmission unit configured to transmit state information of each of the plurality of unit cells calculated by the state calculation unit and the identifier of each of the unit cells, to the battery monitoring device or an on-vehicle control device configured to perform control regarding charging/discharging of the secondary battery (abstract, Figs. 1 & 2, ¶’s [21-32, esp. 27] describes how the state of health, maximum power capacity, internal resistance, etc. is determined remotely via 160, which is described in ¶’s [18-21 & 24] to include a server like that of Thomas, Berg, and the instant application, ¶’s [27, 29] describes the reception of the current, voltage, and temperature Thomas, Berg, and the instant application, vehicle described ¶’s [16, 18, 21, 33, 36, 38, 47] like that of Thomas and the instant application; Ravi further teaches for multiple batteries in Fig. 4). Ravi teaches this method serves to improve accuracy (¶[32]) while also providing for less complex and costly systems locally, which one having ordinary skill in the art would mean that the overall size can be reduced (¶[24]).

Dependent Claim 14, Thomas teaches the on-vehicle control device includes a vehicle-outside wireless communication unit configured to perform wireless communication with the state calculation device provided outside the vehicle, and the battery monitoring device transmits the unit cell information via the on- vehicle control device to the state calculation device (implicit internal controller [as one of ordinary skill in the art understands] of wireless communication module 124 which receives command from 120 and includes GPS circuit 224 in Figs. 1 & 2, is both on the vehicle and is a control device).
Dependent Claim 15, Thomas teaches the battery monitoring device wirelessly transmits the unit cell information of each of the plurality of unit cells to the on-vehicle control device, and transmits the unit cell information via the on- vehicle control device to the state calculation device (as described above).
Dependent Claim 18, Thomas teaches the battery monitoring device includes: a state information reception unit configured to receive the state information and the identifier transmitted from the state calculation device (240, see ¶[33]); and a battery state storage unit configured to store the state information received by the state information reception unit and the identifier of each of the unit cells in association with each other (210, ¶[32]; further, Ravi describes storing the information in memory 120 see ¶’s [18, 30, 31]).
Dependent Claim 19, Thomas teaches the battery monitoring device includes: a state information reception unit configured to receive the state information and the identifier transmitted from the state calculation device (240, see ¶[33]); and a battery state storage unit configured to store the state information received by the state information reception unit and the 
Dependent Claim 20, Thomas teaches the battery monitoring device includes: a state information reception unit configured to receive the state information and the identifier transmitted from the state calculation device (240, see ¶[33]); and a battery state storage unit configured to store the state information received by the state information reception unit and the identifier of each of the unit cells in association with each other (210, ¶[32]; further, Ravi describes storing the information in memory 120 see ¶’s [18, 30, 31]).
Dependent Claims 23-25, the combination of Thomas, Berg, and Ravi teaches comprising a deletion processing unit configured to delete the state information and the identifier stored in the battery state storage unit (one having ordinary skill in the art understands that most units having storage would need to delete the data, esp. when it reaches capacity, where to advance prosecution official notice is taken that the deletion of data is common in the art in order to ensure that there is room for future data, and so the data does not have to be extraordinarily expensive and large to account for infinite data).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically for Claim 3, see Figs. 1-4 of Botts et al (USPGPN 20050038614) which even more narrowly than Hartley has both an individual cell control 16 unit wirelessly transmitting with the battery pack controller and a current sensor control unit wirelessly transmitting with the battery pack controller. If applicant amends Claim 3 enough, the examiner will likely employ Botts or a similar reference.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859